                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION


MICHAEL RAMSEY                                   §

VS.                                              §              CIVIL ACTION NO. 9:16-CV-120

MANAGEMENT AND TRAINING                          §
CORPORATION (“MTC”) AND DANIEL
DRISKELL

                          ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION
        Plaintiff, Michael Ramsey, an inmate formerly confined at the Diboll Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, filed this civil rights complaint

pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this civil rights action be dismissed for want of prosecution

pursuant to Federal Rule of Civil Procedure 41(b).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the Magistrate Judge’s recommendations.


      So Ordered and Signed
      Mar 28, 2019
